Citation Nr: 1040975	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for herpes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 
1983.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO).

In March 2010 the Veteran appeared before the undersigned 
Veterans Law Judge and delivered sworn testimony via video 
conference hearing in Louisville, Kentucky.

An April 2010 Board decision reopened a claim of entitlement to 
service connection for herpes and remanded the case for further 
development.


FINDING OF FACT

A private physician has linked the Veteran's herpes to his 
military service.


CONCLUSION OF LAW

Herpes was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, 
any deficiency as to VA's duties to notify and assist, pursuant 
to the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

A December 1982 service treatment record indicates that the 
Veteran complained of bumps on his penis.  A March 1983 service 
treatment record noted that the Veteran complained of venereal 
warts; the impression was condyloma acuminata.  A March 1983 RPR 
test for herpes was negative.  An April 1983 service treatment 
record notes that the Veteran was seen for a sore on his penis 
and was assessed with lymphogranuloma venerum.  In August 1983 
the Veteran was seen for bumps on the penis and was assessed with 
chancroids.

An April 2008 private medical opinion (K.W., MD) noted that in 
August 1983 the Veteran had had bumps on the penis and that he 
had presented to her in February 2006 with the same complaint.  
Dr. K said that she thought that the Veteran's venereal disease 
was misdiagnosed during active duty and that he had recurrent 
genital herpes (type II) since 1982.  In a September 2008 
statement, Dr. K stated that during an April 2008 appointment the 
Veteran had discussed his herpes condition with her.  Dr. K 
indicated that she had reviewed the Veteran's service records and 
he (the Veteran) had the same symptoms in 1982 and 1983.

At a September 2009 VA examination, the Veteran was diagnosed 
with herpes simplex.  The September VA examiner stated that he 
could not, without resort to mere speculation, resolve the issue 
of whether the Veteran's herpes simplex had its origin or onset 
during the Veteran's military service.  In a May 2010 addendum, 
the September 2009 VA examiner again indicated that he could, 
without resort to mere speculation, resolve the issue of whether 
the Veteran's herpes simplex had its origin or onset during the 
Veteran's military service.

The Board can find no opinion that contradicts the conclusions of 
the Veteran's private physician.  The September 2009 VA examiner, 
whether in the original report or in the May 2010 addendum, did 
not state that the Veteran's herpes was unrelated to his military 
service.  As such, the question then becomes whether Dr. K's 
April 2008 opinion is adequate and probative.  In this regard, 
the Board notes that Dr. K has treated the Veteran for the 
disability at issue and clearly has familiarity with the 
Veteran's active service and post-service medical history.  The 
opinion given in the April 2008 letter contained a rationale and 
specifically noted that the Veteran's service treatment records 
had been reviewed.  There is no indication that the April 2008 
private examiner is not qualified to offer opinions concerning 
the etiology of the Veteran's herpes disability.

The Board acknowledges that Dr. K did not, in her April 2008 
letter, specifically discuss the Veteran's March 1983 RPR test 
that was negative for herpes.  The Board notes, however, that the 
September 2009 VA examiner noted the test but did not apparently 
believe that such testing was dispositive to the issue at hand.  
At any rate, the Board finds that the evidence of record as a 
whole is at least in equipoise as to a nexus to service.  
Resolving doubt in the Veteran's favor, the Board finds that 
service connection for herpes is warranted.


ORDER

Service connection for herpes is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


